Bischoff, P. J.
The plaintiff’s testimony shows the making of the lease, and, while the defendant contradicted him, the preponderance of the evidence was readily to be found with the *797plaintiff if the justice, after observing the demeanor of the two opposing witnesses, was impressed with the better credibility of that party.
The check produced by the defendant, to support his claim of payment, was drawn in an amount which does not correspond with the rent thus asserted to have been paid, and the probabilities are certainly not against the plaintiff’s testimony that this check was in payment of an indebtedness upon other transactions which admittedly took place between the parties.
The finding of the justice upon this simple conflict of fact presents nothing for this court to review.
Leventritt and Clárke, JJ., concur.
Judgment affirmed, with costs.